Name: Council Decision 2006/560/JHA of 24 July 2006 amending Decision 2003/170/JHA on the common use of liaison officers posted abroad by the law enforcement agencies of the Member States
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  European construction;  personnel management and staff remuneration
 Date Published: 2006-08-10; 2007-03-16

 10.8.2006 EN Official Journal of the European Union L 219/31 COUNCIL DECISION 2006/560/JHA of 24 July 2006 amending Decision 2003/170/JHA on the common use of liaison officers posted abroad by the law enforcement agencies of the Member States THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 30(1)(a), (b) and (c), Article 30(2)(c) and Article 34(2)(c) thereof, Having regard to the initiative of the United Kingdom of Great Britain and Northern Ireland (1), Having regard to the opinion of the European Parliament (2), Whereas: (1) Following the evaluation of the implementation of Council Decision 2003/170/JHA of 27 February 2003 on the common use of liaison officers posted abroad by the law enforcement agencies of the Member States (3), certain provisions of that Decision should be amended to take account of current practice relating to the use by the Member States of Europol liaison officers posted abroad in order to channel information in accordance with the Europol Convention (4). (2) This amending Decision provides a useful opportunity to amend the provision concerning liaison officers meetings, bringing it in line with the current practice whereby a certain Member State, often referred to as lead nation, is given responsibility for coordination of EU cooperation in a particular country or region, which includes the initiative to convene liaison officers meetings, HAS DECIDED AS FOLLOWS: Article 1 Decision 2003/170/JHA shall be amended as follows: 1. the following subparagraph shall be added to Article 1(1): In this Decision, Europol liaison officer  means a Europol employee, posted abroad to one or more third countries or to international organisations to enhance the cooperation between the authorities in those countries or organisations and Europol in order to support the Member States, in particular the liaison officers posted abroad by the law enforcement agencies of the Member States, in combating of serious forms of international crime, in particular through the exchange of information; 2. the following subparagraph shall be added to Article 1(2): This Decision shall be without prejudice to Europol's and Europol liaison officers' tasks within the framework of the Europol Convention, the arrangements made for the implementation thereof, and cooperation agreements concluded between Europol and the third country or international organisation concerned; 3. Article 3(2) shall be replaced by the following: 2. The General Secretariat shall draw up an annual summary to be sent to Member States, the Commission and to Europol concerning Member States' postings of liaison officers, including their duties and any cooperative agreements between the Member States on the posting of liaison officers. This summary shall list the Member States who, with the agreement of other Member States through coordination in the Council structures, have been given responsibility for the coordination of EU cooperation in a particular country or region, as referred to in Article 4(1). Details of Europol liaison officers posted to third countries or international organisations shall also be included; 4. the following sentence shall be added to Article 4(1): Such meetings may also be held, following consultation with the Member State holding the Presidency, at the initiative of any other Member State and especially of those Member States that have been given responsibility for the coordination of the EU cooperation in a particular country or region; 5. the following sentence shall be added to Article 8(2): Member States shall also ensure that the information contributed in accordance with Article 2(2) shall be exchanged with Europol in accordance with the Europol Convention; 6. the following paragraphs shall be added to Article 8: 3. In accordance with the national law and the Europol Convention, Member States may make a request to Europol to use Europol liaison officers seconded to third countries or international organisations, with a view to the exchange of relevant information in compliance with the cooperation agreements concluded between Europol and the third country or organisation concerned. Requests shall be addressed to Europol via the Member States' national units in accordance with the Europol Convention. 4. Europol shall ensure that its liaison officers seconded to third countries and international organisations provide it with information relating to serious threats of criminal offences to Member States for those criminal offences for which Europol is competent under the Europol Convention. Such information shall be communicated to the competent authorities of the Member States concerned via the national units in accordance with the Europol Convention. Article 2 This Decision shall apply to Gibraltar. Article 3 This Decision shall take effect on the 15th day following its publication in the Official Journal of the European Union. Done at Brussels, 24 July 2006. For the Council The President K. RAJAMÃ KI (1) OJ C 188, 2.8.2005, p. 19. (2) Opinion of 17 March 2006 (not yet published in the Official Journal). (3) OJ L 67, 12.3.2003, p. 27. (4) OJ C 316, 27.11.1995, p. 2.